ORDER

PER CURIAM.
Robert Lawler appeals from the trial court’s denial of his Motion to Alter or Amend the Judgment and Decree of Dissolution of Marriage ordering him to pay child support.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties, however, have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).